Dickinson, J.
It 'appears from the findings of the court, upon which alone we are called upon to review the case, that the defendant employed and authorized the plaintiffs to sell certain real estate for a specified price, and agreed to pay a stated percentage for making the sale. This action is to recover the stipulated commission. The plaintiffs negotiated with one Otis for the purchase of the property, and he paid to plaintiffs, as part of the purchase price, the sum *403of $500, whereupon the plaintiffs executed an instrument signed by them only, with the designation, “Agents,” added to their signature. This writing embraced a receipt for the money paid by Otis, stating that it was part-payment for the land, which is attempted to be described; states the full price, and when the. “balance of first payment” was to be made. It is obvious, on the face of this instrument, that Otis was not thereby obligated to purchase the land. He did not sign it. Nor did he ever assume a legal obligation to purchase the property, and, after having examined the title, he refused to. accept a deed of conveyance from the defendant. Such being the case, the plaintiffs did not sell the land, and they are not entitled to the .compensation which they were to receive for selling it.
Judgment affirmed.